Citation Nr: 0409879	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, in 
which the RO denied service connection for PTSD and bilateral 
hearing loss.  In addition, the RO denied the veteran's claim for 
a non-service-connected disability pension, on the basis that he 
had not shown that he had active service during a wartime period.  
The RO construed a September 1999 letter from the veteran as a 
notice of disagreement with the issues of service connection for 
PTSD and hearing loss.  A statement of the case (SOC) was issued 
in October 1999, and the veteran perfected an appeal with the 
filing of VA Form 9 in November1999.  The veteran's appeal was 
certified to the Board in March 2000.  

The record reflects that the veteran has received representative 
assistance from Vietnam Veterans of America.  The Board received a 
letter from an attorney, S.S., Esq., which indicated that he was 
representing the veteran.  The RO had previously notified the 
veteran in March 2000 that his case was being transferred to the 
Board, and that he had 90 days from the date of the letter in 
which to change his representative, if he so desired, and to do so 
by direct communication with the Board.  The veteran failed to 
respond as instructed within the 90-day period.  Consequently, the 
Board, in accordance with 38 C.F.R. § 20.1304 (2003), did not 
accept a change of representation.  Therefore, the Vietnam 
Veterans of American continues as the veteran's representative.

However, in a July 2003 letter to the RO, the veteran requested 
transfer of his "power of attorney" to Attorney S.S.  It thus 
appears that the veteran does wish to change his representative, 
and he will be able to clarify this matter on remand.

As further discussed below, the issues in this case are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will provide notification if further action 
is required on the part of the appellant.

REMAND

A review of the claims file shows that on VA Form 9, which was 
received at the RO in November 1999, the veteran requested a 
hearing before a Decision Review Officer (DRO) at "S.C.I. 
Houtzdale."  Review of the file reveals that, although a DRO did 
issue a supplemental SOC in December 1999, the veteran has not 
been afforded an opportunity for a hearing before a DRO, and his 
request for such a hearing has not been withdrawn.  The Board 
acknowledges the veteran's request to hold the hearing at a 
location other than at the RO.  The RO should address that request 
upon notifying the veteran regarding the hearing.

38 C.F.R. § 3.103(c) (2003) provides that upon request, a claimant 
is entitled to a hearing at any time on any issue involved in a 
claim.  Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted if an appellant or representative acting on his or 
her behalf expresses a desire to appear in person.  The Board 
shall decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).  In 
light of the veteran's request for a hearing before the DRO, the 
Board believes that a remand of this case is necessary, in order 
to ensure that the veteran is afforded a full opportunity for a 
personal hearing.  Therefore, the Board is deferring adjudication 
of the issues prepared and certified for appellate review as 
reported on the fist page herein, pending a remand of the case to 
the RO for further development.

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-175, and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Board notes a significant amount of analysis pertaining to the 
effective date, the scope, and the remedial aspects of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but 
see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

It appears clear that the VCAA is applicable to this appeal.  We 
are aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims seeking 
review and clarification of the Pelegrini decision, cited above. 

In view of the foregoing, this case is REMANDED to the RO for the 
following action:

1.  The RO should confirm with the veteran that he intends to 
formally designate Attorney S.S. as his representative in his VA 
claims, and to withdraw his designation of the Vietnam Veterans of 
America.

2.  The RO should provide the appellant appropriate notice under 
the VCAA and other controlling authority.  Such notice should 
specifically apprise him of the provisions of the VCAA as well as 
evidence and information necessary to substantiate his claims, 
should request or tell him to provide any evidence in his 
possession that pertains to his claims, and should inform him 
whether he or VA bears the burden of producing or obtaining that 
evidence or information.

3.  The RO should take steps to arrange for the veteran to be 
provided with a personal hearing, to be conducted by a DRO.  
Appropriate notification should be given to the veteran, and such 
notification should be documented and associated with the 
veteran's claims folder.

4.  Thereafter, the RO should readjudicate the veteran's claims.  
If the benefits sought on appeal remain denied, the appellant 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all relevant actions 
taken on the claims, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2003).



